Citation Nr: 9908226	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-23 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability.

2.  Entitlement to an increased rating for a left elbow 
disability.

3.  Entitlement to an increased rating for a left middle 
finger disability.

4.  Entitlement to an increased rating for a left shoulder 
disability.

5.  Entitlement to service connection for a bilateral hearing 
loss disability.

6.  Entitlement to service connection for a right toe 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty for over 20 years, retiring 
in December 1993.  

This appeal arises before the Board of Veteran's Appeals 
(Board) from a rating decision rendered in August 1994 from 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for low back disability, a left elbow disability, a left 
middle finger disability, a left shoulder disability, a right 
little finger disability, lipoma scar of the back, a right 
knee disability, a kidney stone disability, which were 
evaluated as noncompensable, and denied service connection 
for a bilateral hearing disorder and a right little toe 
disorder.  


REMAND

The veteran contends, essentially, that the symptoms of his 
low back, left elbow, left middle finger, and left shoulder 
are more severe than currently evaluated.  He also claims 
that he has a left ear and right ear hearing loss disorder 
for which service connection is appropriate.  In addition, he 
claims that he has a right little toe disorder, specifically 
a scar, for which service connection is appropriate.

The Board notes that the veteran submitted a request, dated 
December 1998, for a hearing before the Board of Veterans' 
Appeals sitting at a local VA office.  

Accordingly, this case is REMANDED for the following:

The RO should determine whether the 
veteran desires a "Travel Board" 
hearing before a traveling member of the 
Board, or if he accepts a "Video 
Conference Hearing" in lieu of a travel 
board hearing.  The RO should also inform 
the veteran of his rights associated with 
each hearing, and which rights he may 
waive in electing either type of hearing.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to comply with the requirements of 
due process. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


